DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 4-20 are pending.
Claims 2-3 are cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Larry E. Vierra (Reg. No. 33,809) on March 17, 2022.

The application has been amended as follows: 1.  A computer implemented method comprising: 
	receiving a Distributed Energy Resource (DER) program request for resources, the request including at least one normalized request attribute;
	accessing a plurality of DER profiles, each profile associated with a DER contributor capable of contributing a resource to the request, and including a plurality of 
	calculating an initial value for each DER profile based on the at least one normalized request attribute and the plurality of scoring metrics;
calculating a fitness metric for each DER profile based on the initial value using a neural network having weights based on the plurality of performance indicators; 
	selecting one or more DER profiles based on a stochastic model using the fitness metric; 
routing the DER program request to one or more DER contributors associated with the selected one or more DER profiles; and
updating at least one of the pluralities of scoring metrics of the selected DER profile based on whether a response to the DER program request provided by the DER contributor was validated and accepted, and DER data collection and analysis, wherein the calculating an initial value is based on updated scoring metrics.

2.  (Cancelled)

3.  (Cancelled)

4.  The method of claim 1, further comprising updating of at least one of the plurality of performance indicators based on:
whether the DER contributor accepts the request; or

	whether the DER contributor provided a response to the request; or
	an elapsed amount of time for the selected DER contributor to provide a response to the request.

5.  The method of claim 1, further comprising pre-selecting of a portion of the plurality of DER profiles based on the fitness metric.

6.  The method of claim 1, wherein the stochastic model is based on one of: 
a lottery; or
a Gaussian distribution.

7.	The method of claim 1 further including:
	dividing the request into one or more sub-requests, each sub request having at least one request attribute.

8.	The method of claim 7 wherein the accessing a plurality of DER profiles, calculating an initial value for each DER profile, calculating a fitness metric for each DER profile, selecting one or more DER profiles, and routing are performed for each sub-request.

9.  A system comprising:

one or more processors in communication with the memory storage, wherein the one or more processors execute the instructions to:
	receive a DER program request for resources, the request including at least one normalized request attribute;
	access a plurality of DER profiles, each profile associated with a DER contributor capable of providing a resource to address the request and including a plurality of attribute scoring metrics and a plurality of performance indicators of the DER contributor;
	calculate updated DER scoring metrics to be used in each profile;
	calculate an initial value for each DER profile based on the at least one normalized request attribute and the plurality of scoring metrics;
calculate a fitness metric for each DER profile based on the initial value using a neural network having weights based on the plurality of performance indicators;
	select one or more DER profiles based on a stochastic model using the fitness metric; map one or more of the DER profiles to actionable tasks that each DER is making according to a DER contributor skill set, and route the request to one or more DER contributors associated with the one or more DER profiles; and
update at least one of the pluralities of scoring metrics of the selected DER profile based on whether a response to the DER program request provided by the DER contributor was validated and accepted, and DER data collection and analysis. wherein the calculating an initial value is based on updated scoring metrics. 



11.	The system of claim 9 wherein the one or more processors execute the instructions to calculate the initial value for each DER profile using supervised learning in the neural network.

12.	The system of claim 9 wherein the one or more processors execute the instructions to divide the request into one or more sub-requests, each sub request having at least one request attribute.

13.	The system of claim 12 wherein the one or more processors execute the instructions for each sub-request to access the plurality of DER profiles, calculate the initial value for each DER profile, calculate the fitness metric for each DER profile, select one or more DER profiles, and route each sub-request.

14.  The system of claim 12 wherein the one or more processors execute the instructions update of at least one of the pluralities of scoring metrics of the selected DER profile based on whether a response to the DER program request provided by the DER contributor was validated and accepted.



16. The system of claim 12 wherein the one or more processors execute the instructions to update of at least one of the plurality of performance indicators based on:
whether the DER contributor accepts the request; or
	an elapsed amount of time for a DER contributor to accept the request; or
	whether the DER contributor provided a response to the request; or
	an elapsed amount of time to accept the request.

17.  A non-transitory computer readable medium having embodied thereon instructions executable by a processor configured to route and allocate a DER program request, the instructions causing the processor to perform a method comprising:
	receiving a DER program request for at least one DER resource, the request including at least one normalized request attribute;
	accessing a plurality of DER profiles, each profile associated with a DER contributor capable of contributing a resource to the request and including a plurality of attribute scoring metrics and a plurality of performance indicators of the DER contributor;
	calculating an initial value for each DER profile based on the at least one normalized request attribute and the plurality of scoring metrics;

	selecting one or more DER profile profiles based on a stochastic model using the fitness metric; 
routing the request to the one or more DER contributors associated with the one or more profiles; and
updating at least one of the pluralities of scoring metrics of the selected DER profile based on whether a response to the DER program request provided by the DER contributor was validated and accepted, and DER data collection and analysis. wherein the calculating an initial value is based on updated scoring metrics.

18.	The non-transitory computer readable medium of claim 17, the method further including:
	dividing the request into one or more sub-requests, each sub request having at least one request attribute.

19.	The non-transitory computer readable medium of claim 18 wherein for each sub request, the accessing a plurality of DER profiles, calculating an initial value for each DER profile, calculating a fitness metric for each DER profile, selecting one or more DER profiles, and routing are performed.

20.	The non-transitory computer readable medium of claim 19 wherein the method further includes calculating the fitness metric for each DER profile using 

Examiner’s Statement of Reason for Allowance
Claims 1 and 4-20 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
While Pande et al. (USPGPUB 20140277599) discloses a provides for distributed resource scheduling performed by an advanced resource scheduling (ARS) module implemented on a distributed grid management (DGM) server in a power system. The ARS module is configured to automatically generate a resource schedule for controllable distributed energy resources (e.g., resources that are remotely controllable by DGM server and ARS module) in a distribution network of the power system, such as power generation resources and energy storage resources, to provide power in a cost-effective (e.g., optimal) manner. The ARS module is configured to take into account the operating limits of the distributed energy resources (DERs), the cost curves of the DERs, the system load demand, and other operating constraints to determine the most economical operating plan for the DERs, using an optimization technique such as the particle swarm optimization (PSO) algorithm, GHORBANIAN et al (USPGPUB  20170032098) discloses a system and method for modeling bio-signals in the form of non-linear stochastic oscillators by extracting time series data from a subject into a series of summary fit parameters and comparing the unknown fit parameters to a set of normative fit parameters to determine whether the subject should be included in a 
Claim 1, receiving a Distributed Energy Resource (DER) program request for resources, the request including at least one normalized request attribute;
	accessing a plurality of DER profiles, each profile associated with a DER contributor capable of contributing a resource to the request, and including a plurality of attribute scoring metrics and a plurality of performance indicators of the DER contributor;
	calculating an initial value for each DER profile based on the at least one normalized request attribute and the plurality of scoring metrics;
calculating a fitness metric for each DER profile based on the initial value using a neural network having weights based on the plurality of performance indicators; 
	selecting one or more DER profiles based on a stochastic model using the fitness metric; 
routing the DER program request to one or more DER contributors associated with the selected one or more DER profiles; and
updating at least one of the pluralities of scoring metrics of the selected DER profile based on whether a response to the DER program request provided by the DER contributor was validated and accepted, and DER data collection and analysis, wherein the calculating an initial value is based on updated scoring metrics.
Claim 9, receive a DER program request for resources, the request including at least one normalized request attribute;
	access a plurality of DER profiles, each profile associated with a DER contributor capable of providing a resource to address the request and including a plurality of attribute scoring metrics and a plurality of performance indicators of the DER contributor;
	calculate updated DER scoring metrics to be used in each profile;
	calculate an initial value for each DER profile based on the at least one normalized request attribute and the plurality of scoring metrics;
calculate a fitness metric for each DER profile based on the initial value using a neural network having weights based on the plurality of performance indicators;
	select one or more DER profiles based on a stochastic model using the fitness metric; map one or more of the DER profiles to actionable tasks that each DER is making according to a DER contributor skill set, and route the request to one or more DER contributors associated with the one or more DER profiles; and
update at least one of the pluralities of scoring metrics of the selected DER profile based on whether a response to the DER program request provided by the DER contributor was validated and accepted, and DER data collection and analysis. wherein the calculating an initial value is based on updated scoring metrics. 
Claim 17, receiving a DER program request for at least one DER resource, the request including at least one normalized request attribute;
	accessing a plurality of DER profiles, each profile associated with a DER contributor capable of contributing a resource to the request and including a plurality of attribute scoring metrics and a plurality of performance indicators of the DER contributor;
	calculating an initial value for each DER profile based on the at least one normalized request attribute and the plurality of scoring metrics;
calculating a fitness metric for each DER profile based on the initial value using a neural network having weights based on the plurality of performance indicators;
	selecting one or more DER profile profiles based on a stochastic model using the fitness metric; 
routing the request to the one or more DER contributors associated with the one or more profiles; and
updating at least one of the pluralities of scoring metrics of the selected DER profile based on whether a response to the DER program request provided by the DER contributor was validated and accepted, and DER data collection and analysis. wherein the calculating an initial value is based on updated scoring metrics.


It is for these reasons that the applicant’s invention defines over the prior art of
record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279. The examiner can normally be reached on Monday-Thursday 8:00-4:30 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/ZIAUL KARIM/ Primary Examiner, Art Unit 2119